Citation Nr: 0720536	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  06-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to dependents' educational assistance under the 
provisions of Title 38, Chapter 35, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The appellant is an adult child of a veteran who had the 
requisite active military service to be eligible for and 
entitled to a total and permanent disability rating for 
service-connected disability.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in May 2005 by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

On February 6, 2007, the appellant testified at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.

FINDINGS OF FACT

1.  The appellant was born in May 1974.

2.  VA notified the appellant's father by way of a letter 
dated July 19, 1995, that he had been assigned a permanent 
and total disability rating for VA purposes.

3.  The appellant's modified delimiting date for eligibility 
for educational assistance under Title 38, Chapter 35, United 
States Code, was eight years after the date VA notified the 
veteran of the permanent and total disability rating.  

4.  The appellant filed her claim of entitlement to 
educational assistance under Title 38, Chapter 35, United 
States Code, in April 2005, after the expiration of the 
delimiting date.

5.  The appellant's stated reason for not filing a claim for 
educational assistance under Title 38, Chapter 35, United 
States Code, prior to July 19, 2003, related to her lack of 
knowledge about VA as a possible source of financing her 
post-high school education.        

CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
dependents' educational assistance under the provisions of 
Title 38, Chapter 35, United States Code, have not been met.  
38 U.S.C.A. §§ 3512, 5107(b) (West 2002 & Supp. 2006) ; 
38 C.F.R. § 21.3041 (2006).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, VA has duties to notify and to assist 
claimants.  However, because the record in this case shows 
that undisputed facts render the appellant ineligible for the 
benefit of entitlement to dependents' educational assistance 
under the provisions of Title 38, Chapter 35, United States 
Code, the Board finds that the VCAA does not apply to this 
appeal.  See 38 C.F.R. § 3.105(d) (2004); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. 
App. 129 (2002); VAOPGCPREC 5-2004.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
compliance with the VCAA is not required if additional 
evidence could not possibly change the outcome of the case.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003). 

The Board shall be bound in its regulations by regulations 
duly promulgated by the VA Secretary.  38 U.S.C.A. § 7104(c).  

Title 38, Chapter 35, United States Code, provides for the 
benefit to dependents of certain veterans of assistance with 
the expenses of higher education, that is, post-high-school 
graduation training or education, under conditions and 
restrictions.  The child of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability is a person eligible for such benefits.  
38 C.F.R. § 21.3041 (2006).  The appellant is such an 
eligible person, who derives her eligibility from the status 
of her military veteran father.

The basic ending date for eligibility for educational 
assistance benefits is usually the eligible person's 26th 
birthday.  38 C.F.R. § 21.3041(c).  The appellant's 26th 
birthday was in May 2000 and that date was her delimiting 
(ending) date for eligibility for educational assistance 
benefits under Chapter 35.  

In certain situations, the delimiting date may be modified or 
extended beyond a claimant's 26th birthday, but generally not 
past the 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 
21.3040(d), 21.3041(d), (e).  The appellant's 31st birthday 
was in May 2005.  

The beginning date of the appellant's modified eligibility 
for Chapter 35 dependents' educational assistance was July 
19, 1995, the date on which her father was notified that he 
was found by VA as entitled to disability compensation for 
total disability permanent in nature resulting from service-
connected disability.  See 38 C.F.R. § 21.3041(b)(2)(ii).  
Because the appellant's beginning date of eligibility for 
Chapter 35 dependents' educational assistance occurred after 
she attained the age of 18 years in May 1992, her period of 
eligibility was, by law, for eight (8) years.  See 
38 U.S.C.A. § 3512(a)(3).  

The eight year-period began on July 19, 1995, the date VA 
sent notification to her father concerning the newly assigned 
permanent and total rating.  The eight year period ended on 
July 19, 2003, which is, therefore, her delimiting, or 
ending, date of eligibility for Chapter 35 benefits based on 
being the child of a veteran with a permanent and total 
disability.         

On April 28, 2005, VA received from the appellant VA Form 22-
5490, Application For Survivors' And Dependents' Educational 
Assistance.  The date of claim in this case for Chapter 35 
dependents' educational assistance is April 28, 2005, a date 
after the appellant's eligibility for that benefit had come 
to an end.

An ending date for an eligible person's period of eligibility 
for Chapter 35 dependents' educational assistance may be 
extended when her or his educational program was suspended 
for a reason which VA finds to have been beyond the control 
of the eligible person.  See 38 C.F.R. § 21.3041(e)(1).  The 
appellant has not alleged and no competent and credible 
evidence of record shows that any educational program of hers 
for which she received Chapter 35 dependents' educational 
assistance was suspended for a reason which VA found to have 
been beyond her control.  It is also not in dispute that the 
several other conditions which, by law, are sufficient to 
permit extension of an ending date for Chapter 35 dependents' 
educational assistance do not apply in the appellant's case.  
See 38 C.F.R. § 21.3041(e)(2),(3),(4).   

In her written statements to VA which are of record and in 
her testimony at the February 2007 hearing, the appellant 
stated as the reason she waited to file her application for 
Chapter 35 dependents' educational assistance was her lack of 
knowledge about possible sources of funding of higher 
education available to her.  However, the knowledge or lack 
of knowledge concerning various grant programs and loan 
programs which people use to finance post-high school 
training and education is not recognized in law as a factor 
which may entitle the individual to an extension of Chapter 
35 dependents' educational assistance.  Accordingly, the 
Board must find that the appellant's delimiting date cannot 
be extended.

While the Board is aware of and sympathizes with the 
appellant's arguments and concerns, the law prevents a 
favorable outcome.  The regulatory criteria and legal 
precedent governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  See 38 U.S.C.A. § 
7104.  Therefore, the Board concludes that the  appellant 
cannot receive educational assistance benefits under Chapter 
35 as a matter of law.  The Board has carefully  reviewed the 
entire record in this case.  Sabonis v. Brown, 6  Vet. App. 
426 (1994).  Where as here, the law rather than the facts is 
dispositive, the benefit of the doubt provisions as set forth 
in 38 U.S.C.A. § 5107(b) are not for application. 

ORDER

Entitlement to dependents' educational assistance under the 
provisions of Title 38, Chapter 35, United States Code, is 
denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


